DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species II, fig. 5-10, in the reply filed on 09/21/2022 is acknowledged.
Applicant states that claims 21-36 read on the elected invention, however claims 30-36 do not read on the elected invention. Claim 30 claims “a bushing…including at least one resilient finger” and the elected embodiment of fig. 5-10 does not have a busing with at least one resilient finger ([0051] “Unlike bushing 36 that includes a pair of resilient fingers 34, the bushing 136 includes a pair of mechanical interfaces”). Claim 30 also claims “a spring carrier…including at least one resilient boss” and the spring carrier of the elected embodiment of fig. 5-10 does not have any bosses. Therefore, claims 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
This application is in condition for allowance except for the presence of claims 30-36 directed to an invention non-elected in the reply filed on 09/21/2022. 
Allowable Subject Matter
Claims 21-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or render obvious (in combination with the other limitations of claim 21): a locking mechanism operably coupled to the housing, the locking mechanism including a C-shaped locking member and a latch operably coupled to the C-shaped locking member, wherein the latch is movable relative to the housing from an unlocked condition permitting insertion and removal of a shaft assembly from the housing, to a locked condition, wherein the latch directly engages the C-shaped locking member and urges the C-shaped locking member to engage a first shaft member of a shaft assembly to the spring carrier such that actuation of the spring carrier causes axial movement of the first shaft member, and wherein the latch directly engages a bushing of the shaft assembly and engages the bushing to the housing to longitudinally fix the bushing and a second shaft member of the shaft assembly relative to the housing. The closest prior art includes Houser (US 2012/0116363 A1), Livneh (US 2006/0259070 A1) and Kaercher et al. (US 2012/0271347 A1).
Houser teaches of a locking mechanism having a C-shaped locking member 376 and a latch 372, where the latch 372 directly engages the C-shaped locking member 376 (see fig. 6), and a bushing 358. Houser fails to teach the latch directly engages a bushing of the shaft assembly and engages the bushing to the housing to longitudinally fix the bushing and a second shaft member of the shaft assembly relative to the housing.
Livneh teaches of a locking mechanism having a locking member 181 and a latch 150 (see fig. 14). Livneh fails to teach the locking member is C-shaped and the latch directly engages the C-shaped locking member.
Kaercher teaches of a locking mechanism having a C-shaped locking member 181 and a latch 150 (see fig. 14). Livneh fails to teach the latch directly engages the C-shaped locking member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771